

RESTRICTED STOCK AGREEMENT


Grant Date:
Grant Date
Grantee (“Employee”):
«First_Name» «MI» «Last_Name»
Aggregate Number of Shares Subject to Award:
«Number_Restricted_Shares»
Restriction Period
5 year restriction period







This RESTRICTED STOCK AGREEMENT (“Agreement”) is made as of Grant Date, between
HALLIBURTON COMPANY, a Delaware corporation (the “Company”), and «First_Name»
«MI» «Last_Name» (“Employee”).


       1.      Award.
 
(a)           Shares.  Pursuant to the Halliburton Company Stock and Incentive
Plan (the “Plan”) the aggregate number of shares subject to award set forth
above (the “Restricted Shares”) of the Company’s common stock, par value $2.50
per share (“Stock”), shall be issued as hereinafter provided in Employee’s name
subject to certain restrictions thereon.


(b)           Issuance of Restricted Shares.  The Restricted Shares shall be
issued upon acceptance hereof by Employee and upon satisfaction of the
conditions of this Agreement.


(c)           Plan Incorporated.  Employee acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Shares shall be subject to all of
the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.  Except as defined herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.


2.           Restricted Shares.  Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:


(a)           Forfeiture Restrictions.  The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee’s employment
with the Company or employing subsidiary for any reason other than (i) death or
(ii) disability as determined by the Company or employing subsidiary, or except
as otherwise provided in the last sentence of subparagraph (b) of this Paragraph
2, Employee shall, for no consideration, forfeit to the Company all Restricted
Shares to the extent then subject to the Forfeiture Restrictions.  The
prohibition against transfer and the obligation to forfeit and surrender
Restricted Shares to the Company upon termination of employment are herein
referred to as “Forfeiture Restrictions.”  The Forfeiture Restrictions shall be
binding upon and enforceable against any transferee of Restricted Shares.

 
 

--------------------------------------------------------------------------------

 



(b)           Lapse of Forfeiture Restrictions.  The Forfeiture Restrictions
shall lapse as to the Restricted Shares in accordance with the following
schedule provided that Employee has been continuously employed by the Company
from the date of this Agreement through the lapse date:





     
Percentage of Total
     
Number of Restricted Shares
     
as to Which Forfeiture
Lapse Date
   
Restrictions Lapse
First Anniversary of the
date of this Agreement
         
20%
 
Second Anniversary of the
date of this Agreement
         
20%
 
Third Anniversary of the
date of this Agreement
         
20%
 
Fourth Anniversary of the
date of this Agreement
         
20%
 
Fifth Anniversary of the
date of this Agreement
         
20%



Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares on the earlier of (i) the occurrence of a Corporate
Change (as such term is defined in the Plan), or (ii) the date Employee’s
employment with the Company is terminated by reason of death, or disability (as
determined by the Company or employing subsidiary).  In the event Employee’s
employment is terminated for any other reason, including retirement with the
approval of the Company or employing subsidiary, the Committee which administers
the Plan (the “Committee”) or its delegate, as appropriate, may, in the
Committee’s or such delegate’s sole discretion, approve the lapse of Forfeiture
Restrictions as to any or all Restricted Shares still subject to such
restrictions, such lapse to be effective on the date of such approval or
Employee’s termination date, if later.
 
(c)           Certificates.  The Restricted Shares shall be represented by a
stock certificate or book entry transaction registered in the name of a nominee
of the Company, pursuant to which Employee shall have voting rights and shall be
entitled to receive all dividends unless and until the Restricted Shares are
forfeited pursuant to the provisions of this Agreement.  The certificate shall
bear a legend evidencing the nature of the Restricted Shares, and the Company
may cause the certificate to be delivered upon issuance to the Secretary of the
Company or to such other depository as may be designated by the Company as a
depository for safekeeping until the forfeiture occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this award.  Upon
request of the Committee or its delegate, Employee shall deliver to the Company
a stock power, endorsed in blank, relating to the Restricted Shares then subject
to the Forfeiture Restrictions.  Upon

 
2

--------------------------------------------------------------------------------

 

the lapse of the Forfeiture Restrictions without forfeiture, the Company shall
cause a new certificate or certificates to be issued without legend or a book
entry transaction registered in the name of Employee for the shares upon which
Forfeiture Restrictions lapsed.  Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Stock (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements under any law or regulation applicable to the
issuance or delivery of such shares.  The Company shall not be obligated to
issue or deliver any shares of Stock if the issuance or delivery thereof shall
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any national securities exchange.


(d)           Compliance with Law.  Employee understands that the laws of the
country in which he/she is working at the time of grant or lapse of Forfeiture
Restrictions of the Restricted Stock or at the subsequent sale of shares of
Stock granted to Employee under this Award (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may subject
Employee to additional procedural or regulatory requirements he/she is solely
responsible for and will have to independently fulfill in relation to ownership
or sale of such shares.


(e)           Value of Stock.  Employee further understands and agrees that the
Company and any related company are neither responsible for any foreign exchange
fluctuations between Employee’s local currency and the United States Dollar that
may affect the value of Stock nor liable for any decrease in the value of Stock.


3.            Withholding of Tax.  To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in income
to Employee for federal or state income tax purposes, FICA or other applicable
tax purposes, then in accordance with the Company’s Business Practice, Employee
shall deliver to the Company at the time of such receipt or lapse, as the case
may be, such amount of shares of unrestricted Stock as the Company may require
to meet its withholding obligation under applicable tax laws or regulations,
and, if Employee fails to do so, the Company is hereby authorized by Employee to
withhold from any cash or Stock remuneration then or thereafter payable to
Employee, any tax required to be withheld by reason of such resulting
compensation income.


4.            Status of Stock.  Employee agrees that the Restricted Shares will
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws.  Employee also
agrees (i) that the certificates representing the Restricted Shares may bear
such legend or legends as the Company deems appropriate in order to assure
compliance with applicable securities laws, (ii) that the Company may refuse to
register the transfer of the Restricted Shares on the stock transfer records of
the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the Restricted Shares.

 
3

--------------------------------------------------------------------------------

 



5.            Employment Relationship.  For purposes of this Agreement, Employee
shall be considered to be in the employment of the Company as long as Employee
remains an employee of either the Company, any successor corporation or a parent
or subsidiary corporation (as defined in section 424 of the Internal Revenue
Code) of the Company or any successor corporation.  Any question as to whether
and when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee, or its delegate, as
appropriate, and its determination shall be final.


Nothing contained in this Agreement is intended to constitute or create a
contract of employment, nor shall it constitute or create the right to remain
associated with or in the employ of the Company or a related company for any
particular period of time.  This Agreement shall not interfere in any way with
the Company or a related company’s right to terminate Employee’s employment at
any time.  Furthermore, this Agreement, the Plan, and any other Plan documents
are not part of Employee’s employment contract, if any, and do not guarantee
either Employee’s right to receive any future grants under such Agreement or
Plan or the inclusion of the value of any grants in the calculation of severance
payments, if any, upon termination of employment.


6.           Data Privacy.  In order to perform its obligations under the Plan
or for the implementation and administration of such Plan, the Company may
collect, transfer, use, process, or hold certain personal or sensitive data
about Employee.  Such data includes, but is not limited to Employee’s name,
nationality, citizenship, work authorization, date of birth, age, government or
tax identification number, passport number, brokerage account information,
address, compensation and equity award history, and beneficiaries’ contact
information.  Employee explicitly consents to the collection, transfer
(including to third parties in Employee’s home country or the United States or
other countries, such as but not limited to human resources personnel, legal and
tax advisors, and brokerage administrators), use, processing, and holding,
electronically or otherwise, of his/her personal information in connection with
this or any other equity award.  At all times, the Company shall maintain the
confidentiality of Employee’s personal information, except to the extent the
Company is required to provide such information to governmental agencies or
other parties and such actions will be undertaken by the Company only in
accordance with applicable law.


7.            Mode of Communications.  Employee agrees, to the fullest extent
permitted by law, in lieu of receiving documents in paper format, to accept
electronic delivery of any documents that the Company or related company may
deliver in connection with this grant and any other grants offered by the
Company, including prospectuses, grant notifications, account statements, annual
or quarterly reports, and other communications.  Electronic delivery of a
document may be made via the Company’s email system or by reference to a
location on the Company’s intranet or website or a website of the Company’s
agent administering the Plan.


To the extent Employee has been provided with a copy of this Agreement, the
Plan, or any other documents relating to this Award in a language other than
English, the English language documents will prevail in case of any ambiguities
or divergences as a result of translation.

 
4

--------------------------------------------------------------------------------

 



8.            Committee’s Powers.  No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, to the extent delegated, in its delegate pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Shares.


9.            Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Employee.


10.            Governing Law and Forum.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Texas without regard
to principles of conflict of laws, except to the extent that it implicates
matters which are the subject of the General Corporation Law of the State of
Delaware, which matters shall be governed by the latter law.  For purposes of
resolving any dispute that may arise directly or indirectly from this Agreement,
the parties hereby agree that any such dispute that cannot be resolved by the
parties shall be submitted for resolution through the Halliburton Dispute
Resolution Program, which Program’s last step is final and binding arbitration.


11.            Other Terms. The provisions of this Agreement are severable and
if any one or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized as of the date first above written.




HALLIBURTON COMPANY
 




By:    /s/ David J. Lesar
David J. Lesar
 Chairman of the Board, President
and Chief Executive Officer






I HEREBY AGREE TO THE TERMS AND CONDITIONS SET FORTH IN THIS RESTRICTED STOCK
AGREEMENT DATED <<Grant Date>>.


<Acceptance Date>



 
5

--------------------------------------------------------------------------------

 
